Citation Nr: 1221469	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  09-07 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability (chronic lumbar spine disorder to include injury residuals, degenerative disc disease, degenerative joint disease, spondylolysis, spondylolisthesis, and lower back pain).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from June 1996 to June 2005.  
This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Waco, Texas, Regional Office (RO) which, in pertinent part, denied service connection for lower back pain.  

The Board has reframed the issue of service connection for lower back pain as entitlement to service connection for a back disability in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Board has reviewed both the Veteran's physical claims file and his "Virtual VA" file so as to insure a total review of the evidence.  


FINDING OF FACT

A back disability originated during active service.  


CONCLUSION OF LAW

A back disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.326(a) (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must inform the claimant about (1) the information and evidence not of record that is necessary to substantiate the claim; (2) the information and evidence that Department of Veterans Affairs (VA) will seek to provide; and (3) the information and evidence the claimant is expected to provide.  In this decision, the Board grants service connection for a chronic lumbar spine degenerative disc disease, spondylolysis, and spondylolisthesis.  As such action represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and to assist is necessary.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records reflect that he was seen for low back complaints.  A May 2002 treatment entry states that the Veteran was involved in a motor vehicle accident earlier in the day in which his vehicle struck another car and he was wearing a seat belt.  The Veteran did not report any back complaints at the time of the motor vehicle accident.  

A July 2004 post-deployment health assessment indicates that the Veteran had been deployed to Southwest Asia and complained of back pain.  No physical findings were reported.  

An October 12, 2004, treatment entry states that the Veteran complained of both flu symptoms of 24 hours' duration and low back pain of two to three weeks' duration which started while he was "working drawing tanks and installing cammo."  He stated that his low back pain was exacerbated by rolling over, running, doing sit ups, and driving a car and was improved by lying on his stomach.  An assessment of an upper respiratory infection was advanced.  

An October 19, 2004, treatment entry conveys that the Veteran complained of low back pain of four weeks' duration.  An impression of low back pain was advanced.  The Veteran was placed on a 5 day physical profile.  

A December 2007 VA treatment record states that the Veteran complained of "muscle pain in the back."  VA clinical documentation dated in March 2008 reports that the Veteran complained of chronic back pain.  An impression of back pain was advanced.  VA clinical documentation dated in June 2008 notes that the Veteran complained of chronic back pain and back spasms.  He presented a history of lumbar spine pain of four years' duration.  Assessments of back pain and "sprain/strain vs. arthritis" were advanced.  

Contemporaneous VA X-ray studies of the lumbar spine revealed findings consistent with degenerative disc disease and a suspected pars defect with Grade 1 anterolisthesis of L4 on L5.  A November 2008 VA magnetic resonance imaging (MRI) study of the lumbar spine revealed findings consistent with degenerative disc disease and bilateral spondylolysis with mild Grade 1 anterior spondylolisthesis of L4 on L5.  

A February 2009 evaluation from G. M. F., M.D., states that the Veteran was referred by VA for assessment of his back pain.  He presented a history of having been involved in a 2002 motor vehicle accident and subsequently experiencing chronic radiating back pain.  He denied having either "surgery or back injury" at the time of the 2002 motor vehicle accident.  A MRI study of the lumbar spine was noted to show bilateral spondylolysis with mild Grade 1 anterior spondylolisthesis of L4 on L5.  An April 2009 evaluation from D. A. S., M.D., reports that the Veteran presented a history of chronic back pain since approximately 2004 during active service.  An assessment of L4-L5 spondylolisthesis was advanced.  

At an August 2009 VA examination for compensation purposes, the Veteran reported that he had struck his back against a tank in 1998 and been involved in a 2002 motor vehicle accident.  The Veteran's service treatment records were noted to show treatment for low back pain in October 2004.  The Veteran denied experiencing any post-service back injury.  The Veteran was diagnosed with lumbar degenerative disc disease and spondylolysis with Grade 1 anterior spondylolisthesis of L4 on L5.  The examiner commented that:

Veteran's current above-mentioned lower back condition is less likely than not related to the lower back evaluation and motor vehicle accident which reports no lower back injury.  RATIONALE:  As under medical history, his service [treatment] records show motor vehicle accident in 06/2002 that reported no back injury and no back condition diagnosed at that time.  Even though he reported that he had an injury when he hit his back against a tank in 1998, I do not find any information in his service [treatment] records regarding this.  In 10/2004, he was seen for the first time for back pain and examiner's report does not show any specific back condition and Veteran was placed on a profile for 5 days.  Then, later VA records show diagnosis of degenerative disc disease and lumbar spondylosis with anterior spondylolisthesis diagnosed in 2008.  There is no nexus between his lower back evaluation and his condition diagnosed in 2008, so it is less likely than not related to the lower back evaluation in service.  

The Veteran asserts that he sustained a chronic lumbar spine disorder during active service.  The Board has reviewed the probative evidence of record including the Veteran's written statements on appeal.  The Veteran was involved in a 2002 inservice motor vehicle accident and subsequently experienced chronic low back pain which was initially manifested in October 2004 while he was "working drawing tanks and installing cammo."  VA clinical documentation and private clinical documentation arising from treatment provided to the Veteran by VA reflects that the Veteran presented a history of chronic low back pain since active service.  No intervening post-service back injury or disorder has been identified.  

The Board finds that the Veteran statements as to the onset of his chronic low back pain to be competent, credible, and consistent with the record.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  While the examiner at the August 2009 VA examination concluded that "there is no nexus between his lower back evaluation and his condition diagnosed in 2008, so it is less likely than not related to the lower back evaluation in service," the Board observes that the examiner did not expressly find the Veteran's subjective history of chronic back pain since active service not to be credible; did not attributed the Veteran's chronic lumbar spine disabilities to any intervening post-service trauma, injury, or other disability; and advanced no alternative etiology for the claimed disabilities.  Indeed, the VA physician's conclusion is supported by no specific findings.  A bare conclusion that is unaccompanied by discussion, explanation, or citation to clinical findings during service is entitled to no weight in the adjudication of a claim for service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran was treated for chronic low back pain during active service.  He has been diagnosed with lumbar spine degenerative disc disease, spondylolysis, and spondylolisthesis by VA and private physicians and at the most recent VA examination for compensation purposes.  In the absence of any persuasive evidence to the contrary, the Board concludes that service connection is now warranted for the claimed disorder.  



ORDER

Service connection for a back disability is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


